Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
I.        Action Summary
Receipt of claim amendments and arguments filed on 06/16/2022 is acknowledged. Claims 62-69 and 71-77 are currently pending. All rejections and objections are hereby withdrawn. After the examiner’s amendment below claims 62-67, 69 and 71-77 will be in conditions for allowance.
II.       Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was obtained in a telephonic conversation with Mr. Jonas Jarvholm on 08/23/2022.
The application has been amended as follows:
CANCEL claim 68.
In claim 62, at step a) REPLACE “solvent comprising” with ---solvent selected from---.
In claim 62, in all instances of “solvent comprises” at step b) REPLACE with ---solvent is---.
In claims 65, 67, 76 and 77 REPLACE “solvent comprises” with --- solvent is---.

IV.      Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE RODRIGUEZ-GARCIA whose telephone number is (571)270-5865. The examiner can normally be reached Monday-Friday 9am-4pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VALERIE RODRIGUEZ-GARCIA/Primary Examiner, Art Unit 1626